Wend

AQ 245B (Rey,02/08/301 9} Judgment in a Criminal Petty Case (Modified) ; Page 1 ofl

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv (For Offenses Committed On or After November 1, 1987)

Alberto Santiz-Patishatan Case Number: 3: 19-mj- 24367

 

William R Burgener

Defendant's Attorney io E i 2 ry

 

REGISTRATION NO. 91435298

 

 

 

 

 

 

NOV 15 2019
THE DEFENDANT:
‘pleaded guilty to count(s) 1 of Complaint a CLERK, U.S. DISTRICT COURT
a SOUTHERN DISTRICT OF CALIFORNIA
_] was found guilty to count(s) BY DEPUTY
after a plea of not guilty. oS
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 7
(J The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.
| IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
x TIME SERVED 2 days
x} Assessment: $10 WAIVED & Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
CJ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address unti! all fines, restitution, costs, and special assessments

_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 15, 20 19
Date of Imposition of Sentence.

et BERGA
Received LL j .

DUSM | HONORABLE ROBERT A. MCQUAID
| UNITED STATES MAGISTRATE JUDGE *

 

 

Clerk’s Office Copy - - : —— 3:19-mj-24367

2 |

 
